Exhibit 10.1
 
Employment Agreement
 
This EMPLOYMENT AGREEMENT (this “Agreement”), is made effective as of the 2nd
day of July, 2012, (the “Effective Date”) by and between Bioneutral Group, Inc.,
a Nevada corporation, with an address at 55 Madison Avenue, Suite 400,
Morristown, New Jersey, 07960 (the “Company”) and Mr. Mark Lowenthal, an
individual with an address at 311 Walnut Street, Englewood, New Jersey 07631
(the “Executive”).


RECITALS


WHEREAS, the Company is a specialty chemical corporation seeking to develop and
commercialize a novel combinational chemistry-based technology (the “Business”);


WHEREAS, the Company wishes to engage the Executive as its Chief Executive
Officer and President going forward; and


WHEREAS, the Executive desires to serve as the Chief Executive Officer and
President of the Company.


NOW THEREFORE, in consideration of the promises and mutual covenants set forth
herein, the parties agree as follows:


1.          Engagement.  The Executive is hereby engaged as the Company’s Chief
Executive Officer and President, on the terms and conditions set forth
herein.  In addition, for as long as the Executive continues to serve as the
Company’s Chief Executive Officer and President, the Company agrees to cause the
Executive to be nominated to the Company’s Board of Directors (the “Board”). The
term of this Agreement shall be indefinite, commencing on the Effective Date
(the “Term”).


2.          Type of Relationship.  Executive and the Company agree that
Executive’s employment with the Company constitutes “at-will” employment.  Any
provision of this Agreement notwithstanding, Executive and the Company
acknowledge that this employment relationship may be terminated at any time,
upon written notice to the other party, with or without good cause or for any or
no cause, at the option either of the Company or Executive.  However, as
described in this Agreement, the Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination.  Upon the
termination of Executive’s employment for any reason other than for “just cause”
as set forth in Section 6.1 hereof, Executive will be entitled to a severance
payment (i) in an amount equal to three months of his Base Salary (as
hereinafter defined) for the first year of service or fraction thereof plus six
months of his Base Salary for each subsequent year served or fraction thereof,
provided that severance shall not exceed two years of Base Salary; or (ii) if
such termination is due to a Change in Control (as defined below), such payment
shall not exceed an amount equal to the Executive’s Base Salary.


3.          Duties.  The Executive shall perform those functions generally
performed by persons of his title and position without any requirement of
further authority from the Company or from the Board including, but not limited
to, engaging and terminating personnel, entering into and terminating contracts,
selecting counsel for certain matters, expending amounts not to exceed, in the
aggregate, USD$200,000 in any calendar year in furtherance of the Business, and
generally taking all necessary and sufficient steps in furtherance of the
Business and the Company’s business plan. The Executive shall attend all
meetings of the stockholders and the Company’s Board, shall perform any and all
related duties, shall have any and all additional powers as may be prescribed by
resolution of the Board from time to time and shall be available to confer and
consult with and advise the officers and directors of the Company at such times
that may be required by the Board. Notwithstanding the foregoing, the Executive
shall be entitled to perform all his duties hereunder from locations other than
the Company’s main office as the Executive shall reasonably determine in his
sole discretion. The Executive shall report to the Board. Except as provided
above, the Executive shall not enter into any contract on behalf of the Company
without authorization of the Board.
 
 
 

--------------------------------------------------------------------------------

 

 
4.          Compensation  The Executive shall be entitled to all compensation in
this Section 4 from April 16, 2012 forward as this was the date that the
Executive began his services to the Company in his capacity as a director.


 
4.1
Base Salary.  The Executive shall be paid at the rate of USD$300,000 per annum
during the Term of this Agreement (the “Base Salary”), subject to the usual
withholding and in accordance with the usual payroll policies of the Company,
but not less frequently than once per month.




 
Notwithstanding the foregoing, if during any year during the Term, the Company
does not have Sufficient Funds (as hereinafter defined), then the Executive
shall be paid only USD$150,000 during each such year, and USD$150,000 shall be
deferred (the “Deferred Portion”) each such year until such time as the Company
has Sufficient Funds. Within sixty (60) days of the Company having Sufficient
Funds, all Deferred Portions hereunder shall be paid to the Executive in a
single lump sum payment, subject to the usual withholding.




 
For purposes of this Agreement, the term “Sufficient Funds” shall be defined as
when the Company achieves revenues of at least $4,000,000 per year or the
Company receives aggregate gross proceeds from financing during the Term of at
least $3,000,000.

 
 

 
4.2
Bonus. In addition to the Base Salary payable to the Executive under Section 4.1
above, the Executive shall be entitled to receive a performance bonus (“Bonus”)
equal to 25% of the Base Salary in the event that the Company meets the
performance goals and targets set forth in Exhibit A attached hereto.



 
4.3
Stock Options.  In addition to the compensation payable to the
Executive under  Sections 4.1 and 4.2 above, the Executive shall be granted
options to purchase five percent (5%) of the outstanding capital stock of
the Company as of the date hereof at a purchase price of $0.10 per share, which
options shall vest daily during the Term at an annualized rate of 25% per year.
Notwithstanding the foregoing, upon the occurrence of a Change in Control, all
remaining unvested options shall immediately vest.

 
 
 
For purposes of this Agreement, “outstanding capital stock” shall mean shares of
common stock of the Company issued and outstanding on the date hereof plus all
shares of common stock of the Company not issued and outstanding on the date
hereof which are issued after the date hereof for any reason at any time during
the Term. The Company and the Executive acknowledge that the number of shares
which the Executive will have an option to purchase may increase during the Term
in order to ensure that at all times following full vesting, the Executive shall
have options entitling him to own five percent (5%) of the common stock of the
Company.



 
2

--------------------------------------------------------------------------------

 
 
 
If, prior to the exercise of any options granted herein, the Executive shall
incur any tax liability imposed by any taxing authority on account of the grant
of the options herein, the Company shall reimburse the Executive his tax costs
and shall “gross up” such reimbursement to ensure that the Executive shall have
borne no costs on account of the grant of options herein



 
4.4
Success Fee.  The Executive shall be paid a one-time success fee in the amount
of USD$5,000,000 in the event that during the Term of this Agreement or if the
agreement to sell as set forth in a –c below is in negotiation on the date of
termination of this Agreement for any reason other than “just cause” as
specified in Section 6.1(a) below, or if Executive has continued on the job for
at least two (2) years then within six(6) months of termination for other than
“just cause”:

 
 
(a)
The Company is “sold,” whether by the sale of all, or substantially all, of its
common stock, or by the sale of all, or substantially all, of the Company’s
assets, and whether in a single transaction, multiple transactions, or in a
series of transactions, and whether to a single third party or to two or more
third parties, where the value of the Company when “sold” is at least
$100,000,000 (if the value is between $75,000,000 and $99,999,999.99 then the
one-time success fee will be pro-rated); or



 
(b)
The Company merges with a third party, whether or not the Company or the third
party is the surviving entity in the merger, where the value of the Company when
merged is at least $100,000,000 (if the value is between $75,000,000 and
$99,999,999.99 then the one-time success fee will be pro-rated); or



 
(c)
The Company engages in a reorganization with one or more third parties, whether
or not the Company continues its corporate existence following the
reorganization, where the value of the Company immediately prior to the
reorganization is at least $100,000,000 (if the value is between $75,000,000 and
$99,999,999.99 then the one-time success fee will be pro-rated).

 
 
 
Notwithstanding the foregoing, if the Company participates in a reorganization
at any time during the Term, and such reorganization results in a material
reduction of the assets or business of the Company, but the Executive does not
terminate this Agreement for “good reason” as provided in Section 6.2, below,
then the value of the Company for purposes of determining the Executive’s
entitlement to the Success Fee hereunder shall be equal to the value of the
Company plus the value of the business or assets which were removed from the
Company as a consequence of the reorganization, with the value of the Company
determined at the time of the event specified in paragraph (a), (b), or (c),
above, and the value of the removed business or assets equal to the greater of
the value at the time of the removal of said business or assets from the Company
or the value at the time of the event specified in paragraph (a), (b), or (c),
above.

 
 
3

--------------------------------------------------------------------------------

 

 
 
4.5
Compensation Review.  The Company shall review the Executive’s compensation on a
yearly basis and, upon reviewing the Executive’s performance, the Board, in its
sole discretion, may increase the Base Salary and Bonus. In no event may the
Executive’s Base Salary be reduced, the Bonus percentage be reduced, or the
Bonus performance goals be materially increased, except that the Bonus
performance goals will be evaluated at the beginning of each year and be
mutually agreed upon by the Executive and the Board.



For purposes of this Agreement, a Change in Control shall be defined as any of
the following events that occur after the date hereof:


 
(i)
the acquisition by any person or group of persons in any transaction or series
of related transactions of direct or indirect beneficial ownership, of the
power, directly or indirectly, to vote or direct the voting of securities having
more than 50% of the ordinary voting power for the election of directors of the
Company; or



 
(ii)
the sale or other transfer in one or more transactions, not in the ordinary
course of the Company’s business, of assets constituting more than 50% of the
assets of the Company (taken as a whole) to any other person or group of persons
other than the current holders of 10% or more of the issued and outstanding
securities of the Company, their affiliates, and their respective employees,
officers, directors, blood or legal relatives, guardians, legal representatives,
and trust for the primary benefit of any of such persons; or



 
(iii)
the reorganization of the Company resulting in a material reduction of the
assets or business of the Company; or

 
 
(iv)
the cumulative change in the majority of members of the Board within a 24-month
period.

 
 
5.
Expense Reimbursement and Other Benefits.

 
 
5.1
Insurance. During the Term, the Executive shall be entitled to participate in
all life, short and long-term disability, health, medical insurance plans and
programs, retirement, pension, profit sharing, or other plans applicable to
executives of the Company.



 
5.2
Vacation. During the Term, the Executive shall be entitled to four (4) weeks
paid vacation during each full year that he is employed by the Company.
Vacations shall be taken by the Executive at times and with starting and ending
dates determined by the Executive, taking into account the reasonable needs of
the Company.

 
 
4

--------------------------------------------------------------------------------

 
 
 
5.3
Out-of-Pocket Expenses.  The Executive shall be reimbursed for all reasonable
out-of-pocket expenses incurred in the performance of his duties hereunder;
provided, that such expenses are acceptable to the Company, and provided
further, that the Executive shall submit to the Company reasonable detailed
receipts with respect thereto.  Any individual expense in excess of $5,000 must
be pre-approved in writing by the Company’s Board.




 
5.4
D&O Insurance.  During the Term, and for a period of five (5) years after the
termination of this Agreement for any reason:
 




 
 
(a) The Company shall maintain a directors and officers insurance policywhich
shall include the Executive as a covered individual thereunder,with a coverage
amount of not less than Five Million Dollars($5,000,000); and

 

 
 
(b) The Company shall maintain a “drop down” insurance policysupplemental to the
directors and officers policy referenced abovewhich shall designate the
Executive as the covered individual, with acoverage amount of not less than One
Million Dollars ($1,000,000).



 
6.
Termination.



 
6.1
Termination by the Company. The Company may terminate the employment of the
Executive on thirty (30) days’ notice:



(a)  
for reasons amounting to “just cause,” in which case the Executive shall only be
paid all sums due and owing on the effective date of termination, including
accrued, but unused, vacation; or



(b)  
without “just cause” by the payment to the Executive of such amounts as set
forth in Section 2 hereof.



For purposes of this Agreement, “just cause” shall mean (w) the Executive’s
knowing failure to comply with any statutes or regulations applicable to the
Company, which failure has a material adverse impact on the Company; (x) the
Executive’s conviction for the commission of a felony; (y) the commission by the
Executive of an act of theft, embezzlement, or fraud with respect to the Company
which causes the Company to lose assets; or (z) conduct on the part of the
Executive which constitutes activity in direct and substantial competition with
the Company.


 
6.2
Termination by the Executive. The Executive may terminate this Agreement if he
has “good reason” as follows:

 
(a)  
The Executive shall provide the Company with reasonably detailed notice of the
“good reason” (as hereinafter defined) and if the Company shall not have cured
said “good reason” within thirty (30) days of such notice, this Agreement shall
terminate and the Executive shall receive the benefits provided hereunder just
as if he were terminated by the Company without “just cause.”

 
 
5

--------------------------------------------------------------------------------

 
 
 
(b)
For purposes of this Agreement, “good reason” shall mean (v) a diminution of the
Executive’s status, title, responsibilities or position, with respect to the
Company; (w) a material breach of this Agreement by the Company; (x) the
involuntary termination of Michael Francis’s financial, managerial, executive,
or other association with the Company; (y) the reorganization of the Company
resulting in a material reduction of the assets or business of the Company; or
(z) the requirement of the Company that, without the Executive’s consent, the
Executive be “based” at any office or location more than 20% further (in miles)
than the Company’s offices in Morristown, New Jersey are from the Executive’s
home in Englewood, New Jersey.



 
6.3
Termination upon Death.  This Agreement shall automatically terminate upon the
death of the Executive in which case the estate of the Executive shall be paid
all of the amounts payable to the Executive as Salary and Bonus which remain
unpaid as of the date of the Executive’s death, plus all amounts payable under
any applicable life insurance policy.



7.           Restrictive Covenants


 
7.1
Non-disclosure.  During the Term and for a period of one year thereafter,
Executive shall not divulge, communicate, use to the detriment of the Company or
for the benefit of any other person or persons, or misuse in any way, any
Confidential Information, as such term is defined below, pertaining to the
business of the Company, unless required to do so by a governmental agency or
court of law.  Any Confidential Information or data now or hereafter acquired by
the Executive with respect to the business of the Company shall be deemed a
valuable, special and unique asset of the Company that is received by the
Executive in confidence and as a fiduciary, and the Executive shall remain a
fiduciary to the Company with respect to all of such information.  For purposes
of this Agreement, “Confidential Information” means all material information
about the Company's business disclosed to the Executive or known by the
Executive as a consequence of or through his engagement by the Company
(including information conceived, originated, discovered or developed by the
Executive) after the date hereof, and not generally known.



 
7.2
Non-solicitation of Employees.  During the Term and for a period of one year
thereafter, Executive shall not directly or indirectly, for himself or for any
other person, firm, corporation, partnership, association or other entity,
attempt to employ or enter into any contractual arrangement with any employee or
former employee of the Company, unless such employee or former employee has not
been employed by the Company for a period in excess of six months.

 
 
6

--------------------------------------------------------------------------------

 
 



 
7.3
Covenant Not to Compete.  While the Company recognizes that the Executive will
continue to engage in other managerial and investment activities during the
Term, the Executive agrees that he will not, at any time, during the Term of
this Agreement, and for two (2) years thereafter, either directly or indirectly,
engage in, with or for any enterprise, institution, whether or not for profit,
business, or company, competitive with the Business, as a creditor, guarantor,
or financial backer, stockholder, director, officer, consultant, advisor,
employee, member, or otherwise of or through any corporation, partnership,
association, sole proprietorship or other entity; provided, that an investment
by Executive, his spouse or his children is permitted if such investment is not
more than 5% of the total debt or equity capital of any such competitive
enterprise or business.  The Company shall have the right in its sole discretion
to waive this Section 7.3.



 
7.4
Injunction.  It is recognized and hereby acknowledged by the parties hereto that
a breach by the Executive of any of the covenants contained in Section 7.1, 7.2
or 7.3 of this Agreement will cause irreparable harm and damage to the Company,
the monetary amount of which may be impossible to ascertain.  As a result, the
Executive recognizes and hereby acknowledges that the Company shall be entitled
to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in this
Section 7 by the Executive or any of his affiliates, associates, partners or
agents, either directly or indirectly, and that such right to injunction shall
be cumulative and in addition to whatever other remedies the Company may
possess.



8.           Indemnification.  The Company shall indemnify and hold harmless the
Executive from and against any and all claims, damages, losses, expenses,
penalties, judgments  or liabilities of any nature whatsoever, including, but
not limited to, legal fees, expenses and costs associated with investigating or
preparing the defense of any proceeding or investigation, giving testimony or
furnishing documents in response to a subpoena (collectively, the “Losses”) to
which the Executive may become subject in connection with, rising out of or
related to this Agreement or to the operation and affairs of the Company
provided, however, that foregoing indemnification will not apply to any Losses
that are determined by final judgment (after all appeals and the expiration of
time to appeal) of a court of competent jurisdiction to have resulted from the
willful misconduct or gross negligence of the Executive.


9.           Ownership of Intellectual Property.  All intellectual property or
technology developed or produced by the Executive during his employment with the
Company shall be owned solely by the Company and the Executive, by the execution
of this Agreement, hereby expressly waives any right thereto and further waives
any right to receive payment for such intellectual property or technology.


10.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the state of New Jersey, without reference to
conflicts of law principles.
 
 
7

--------------------------------------------------------------------------------

 
 
11.         Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing, delivered to the address set forth in the
preamble, or such other addresses as either party hereto may from time to time
give notice of to the other in the aforesaid manner, and shall be deemed to have
been given when delivered by hand or when deposited in the mail, by registered
or certified mail, return receipt requested, postage prepaid, or via facsimile
(with receipt confirmed) or via overnight courier.


12.         Successors.


 
12.1
Assignment.  This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive.  The
amounts due to the Executive under this Agreement shall inure to the benefit of
and be enforceable by the Executive's legal representatives.  This Agreement
shall inure to the benefit of and be binding upon the Company and its successors
and assigns.



 
12.2
Successors of the Company.  The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successors to its business and/or assets.



13.         Severability. The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections had
not been inserted.  If such invalidity is caused by length of time, the
otherwise invalid provision will be considered to be reduced to a period which
would cure such invalidity.


14.         Waivers.  The waiver by either party hereto of a breach or violation
of any term or provision of this Agreement shall not operate nor be construed as
a waiver of any subsequent breach or violation.


15.         Damages.  Nothing contained herein shall be construed to prevent the
Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement.


16.         No Third Party Beneficiary.  Except as otherwise set forth in this
Agreement, nothing expressed or implied herein is intended, or shall be
construed, to confer upon or give any person (other than the parties hereto and,
in the case of Executive, his heirs, personal representative(s) and/or legal
representative) any rights or remedies under or by reason of this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
           17.           Professional Fees. The Company shall pay all
professional fees including, but not limited to, legal and accounting fees,
incurred by the Executive on account of this Agreement, including the fees
associated with the negotiation and execution of this Agreement, subject to an
aggregate cap of $25,000 and any fees which may arise from and after the date
hereof on account of this Agreement. For the avoidance of doubt, subsequent fees
shall include all professional fees whether or not they arise from a dispute
under this Agreement and, if from a dispute, regardless of the forum or
mechanism utilized to resolve said dispute.  On the execution of this Agreement,
the Company will pay all legal fees incurred to date (as supported by an
appropriate invoice showing time actually incurred).  Subsequent payments up to
the aggregate cap shall be payable upon receipt of appropriate invoices as
reviewed by the Company and its corporate counsel.


           18.           No Publicity. Except as may be required by law, the
Company shall make no announcement disclosing or concerning the execution of
this Agreement, or its contents, without the prior consent of the Executive.
 
[Remainder of page was intentionally left blank.]
 
 
9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the date first above written.

 
THE EXECUTIVE
MR. MARK LOWENTHAL
 
THE COMPANY
BIONEUTRAL GROUP, INC.
                  By:  
 
 
 
 
Title:



 
10

--------------------------------------------------------------------------------

 
 
Exhibit A
Performance Goals and Targets



Bonus to be awarded upon achievement of the following goals indicated in the
Company’s Annual Business Plan as agreed to by the Board of Directors:


●  
50% of total Bonus on achievement of annual sales goal

●  
25% of total Bonus on achievement of annual cash on hand at end of year goal

●  
25% of Bonus on achievement of annual EBITDA goal



Bonus for the current fiscal year  ending on October 31, 2012 at the discretion
of the Board of Directors
 
11

--------------------------------------------------------------------------------